Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 1 of 7 PageID #: 1021




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  BOEHRINGER INGELHEIM                     )
  PHARMACEUTICALS INC.,                    )
  BOEHRINGER INGELHEIM                     )
  INTERNATIONAL GMBH and                   )
  BOEHRINGER INGELHEIM                     )
  CORPORATION,                             )
                                           )
              Plaintiffs,                  )
                                           )     C.A. No. 18-1689 (CFC)
      v.                                   )     CONSOLIDATED
                                           )
  MANKIND PHARMA LTD., et al.              )
                                           )
              Defendants.                  )

                    JOINT CLAIM CONSTRUCTION CHART
              Pursuant to the Scheduling Order (D.I. 20) as amended by the Court’s

  Order of September 11, 2019 (D.I. 85) in the above captioned case, Plaintiffs

  Boehringer Ingelheim Pharmaceuticals Inc., Boehringer Ingelheim International

  GmbH, and Boehringer Ingelheim Corporation (collectively, “Plaintiffs”), and

  Defendants Mankind Pharma Ltd., Lifestar Pharma LLC, Lupin Ltd. and Lupin

  Pharmaceuticals, Inc., Alkem Laboratories Ltd., Aurobindo Pharma Ltd. and

  Aurobindo Pharma USA, Inc., Laurus Labs Ltd. and Laurus Generics Inc.,

  Alembic Pharmaceuticals Ltd. and Alembic Pharmaceuticals, Inc., Zydus

  Pharmaceuticals    (USA)   Inc.   and Cadila     Healthcare   Limited, Macleods

  Pharmaceuticals Ltd. and Macleods Pharma USA, Inc., Sun Pharmaceutical
Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 2 of 7 PageID #: 1022




  Industries Limited and Sun Pharmaceutical Industries, Inc., Dr. Reddy’s

  Laboratories, Ltd. and Dr. Reddy’s Laboratories, Inc., Aizant Drug Research

  Solutions Pvt. Ltd., MSN Laboratories Private Ltd. and MSN Pharmaceuticals Inc.,

  Annora Pharma Private Ltd. and Hetero USA Inc., Prinston Pharmaceutical Inc.,

  Invagen Pharmaceuticals, Inc., and Cipla Ltd. and Cipla USA, Inc. (collectively,

  “Defendants”) submit the Joint Claim Construction Charts with regard to the

  identified claim terms of U.S. Patents Nos. 8,551,957 and 7,713,938. Agreed-upon

  constructions are set forth in Exhibit A; disputed constructions are set forth in

  Exhibit B.

               The parties reserve the right to rely on additional intrinsic evidence to

  the extent that it is necessary to provide additional context or to rebut arguments

  made by other parties during the claim construction briefing. The parties further

  reserve the right to rely on any intrinsic evidence identified by any other party.

  The parties also reserve their rights to rely on extrinsic evidence.




                                             2
Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 3 of 7 PageID #: 1023




  MORRIS, NICHOLS, ARSHT & TUNNELL          STAMOULIS & WEINBLATT, LLP
  LLP
                                            /s/ Stamatios Stamoulis
  /s/ Megan E. Dellinger                    ________________________________
                                            Stamatios Stamoulis (#4606)
  Jack B. Blumenfeld (#1014)                Richard C. Weinblatt (#5080)
  Brian P. Egan (#6227)                     800 North West Street, Third Floor
  Megan E. Dellinger (#5739)                Wilmington, DE 19801
  1201 North Market Street                   (302) 999-1540
  P.O. Box 1347                             stamoulis@swdelaw.com
  Wilmington, DE 19899                      weinblatt@swdelaw.com
  (302) 658-9200
  jblumenfeld@mnat.com                      Attorneys for Defendants Aizant Drug
  began@mnat.com                            Research Solutions Pvt. Ltd. and
  mdellinger@mnat.com                       Prinston Pharmaceutical Inc.

  Attorneys for Plaintiffs Boehringer
  Ingelheim Pharmaceuticals Inc.,
  Boehringer Ingelheim International
  GMBH, and Boehringer Ingelheim
  Corporation

  RICHARDS LAYTON & FINGER, P.A.            SMITH KATZENSTEIN & JENKINS, LLP

  /s/ Kelly E. Farnan                       /s/ Eve H. Ormerod
  ________________________________          ________________________________
  Kelly E. Farnan (#4395)                   Neal C. Belgam (#2721)
  One Rodney Square                         Eve H. Ormerod (#5369)
  920 North King Street                     1000 West Street, Suite 1501
  Wilmington, DE 19801                      Wilmington, DE 19801
  (302) 651-7700                            (302) 652-8400
  farnan@rlf.com                            nbelgam@skjlaw.com
                                            eormerod@skjlaw.com
  Attorneys for Defendants Alembic
  Pharmaceuticals Ltd., Alembic             Attorneys for Defendant Alkem
  Pharmaceuticals, Inc, Macleods            Laboratories
  Pharmaceuticals Ltd. and Macleods
  Pharma USA, Inc.




                                        3
Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 4 of 7 PageID #: 1024




  BENESCH, FRIEDLANDER, COPLAN & ARONOFF       CONNOLLY GALLAGHER LLP
  LLP
                                               /s/ Arthur G. Connolly, III
  /s/ Kate Harmon                              ________________________________
  ________________________________             Arthur G. Connolly, III (#2667)
  Kevin M. Capuzzi (#5462)                     1201 North Market Street, 20th Floor
  Kate Harmon (#5343)                          Wilmington, DE 19801
  222 Delaware Avenue, Suite 801               (302) 888-6318
  Wilmington, DE 19081                         aconnolly@connollygallagher.com
  (302) 442-7010
  kcapuzzi@beneschlaw.com                      Attorneys for Defendants Aurobindo
  kharmon@beneschlaw.com                       Pharma Ltd. and Aurobindo Pharma
                                               USA, Inc.
  Attorneys for Defendants Annora
  Pharma Private Ltd. and Hetero USA
  Inc.




                                           4
Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 5 of 7 PageID #: 1025




  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,          FLASTER GREENBERG PC
  P.A.
                                                 /s/ Jeremy S. Cole
  /s/ David A Bilson                             ________________________________
  ______________________________                 Jeremy S. Cole (#6226)
  John C. Phillips, Jr. (#110)                   1201 North Orange Street, Suite 301
  David A. Bilson (#4986)                        Wilmington, DE 19801
  1200 North Broom Street                        (856) 382-3305
  Wilmington, DE 19806                           jeremy.cole@flastergreenberg.com
  (302) 655-4200
  jcp@pgmhlaw.com                                Attorneys for Defendants Laurus Labs
  dab@pgmhlaw.com                                Ltd. and Laurus Generics Inc.

  Attorneys for Defendants Cipla Limited,
  Cipla USA, Inc., Dr. Reddy’s
  Laboratories, Ltd., Dr. Reddy’s
  Laboratories, Inc., InvaGen
  Pharmaceuticals, Inc., Lupin Ltd., Lupin
  Pharmaceuticals, Inc., MSN
  Laboratories Private Ltd., MSN
  Pharmaceuticals Inc., Sun
  Pharmaceutical Industries Limited, Sun
  Pharmaceutical Industries, Inc., Zydus
  Pharmaceuticals (USA) Inc. and Cadila
  Healthcare Limited

  BLANK ROME LLP

  /s/ Adam V. Orlacchio

  Adam V. Orlacchio (#5520)
  1201 North Market Street, Suite 800
  Wilmington, DE 19801
  (302) 425-6431
  orlacchio@blankrome.com

  Attorneys for Defendants Mankind
  Pharma Ltd. and Lifestar Pharma LLC

  October 30, 2019

                                             5
              Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 6 of 7 PageID #: 1026




                                                   Exhibit A

                                              Agreed-Upon Terms

                                           U.S Patent No. 8,551,957
   Claim(s)        Term/Phrase                              Agreed-Upon Construction
4, 5, 6, 11, 25   Claim preambles   The preambles are limiting and have their plain and ordinary meaning.
            Case 1:18-cv-01689-CFC-SRF Document 132 Filed 10/30/19 Page 7 of 7 PageID #: 1027




                                                 Exhibit B

                                             Disputed Terms

                                         U.S. Patent No. 7,713,938
Claim(s)     Term/Phrase                Plaintiffs’ Construction               Defendants’ Construction
1-7      “Crystalline form”      Plain and ordinary meaning as            “a stable crystalline form that does
                                 understood by a person of skill in the   not undergo polymorphic change”
                                 art

                                 Intrinsic Evidence:                      Intrinsic Evidence:

                                 Figs. 1 and 2;                           1:59-63;
                                 1:25-48;                                 2:1-41;
                                 2:15-25;                                 2:50-53;
                                 2:57-3:4;                                3:52-57.
                                 3:53-4:67;
                                 5:49-61;
                                 6:11-19;
                                 11:1-12:4.
                                 Notice of Allowance March 10, 2009.




                                                       2
